FILED
                                                                               Jun 05 2020, 10:16 am
      OPINION ON REHEARING
                                                                                     CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Scott H. Duerring                                          George P. Sherman
      South Bend, Indiana                                        Deputy Attorney General
                                                                 Indianapolis, Indiana




                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Jesus Pedraza, Jr.,                                        June 5, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 19A-CR-850
              v.                                                 Appeal from the St. Joseph
                                                                 Superior Court
      State of Indiana,                                          The Honorable Elizabeth C.
      Appellee-Plaintiff.                                        Hurley, Judge
                                                                 Trial Court Cause No.
                                                                 71D08-1709-MR-12



      Tavitas, Judge.


                                       OPINION ON REHEARING


[1]   Pedraza petitions for rehearing and challenges “material factual misstatements

      regarding Pedraza’s involvement in the drug deal/robbery” and “material

      misstatements regarding the admissibility of Pedraza’s statement.” Pedraza’s


      Court of Appeals of Indiana | Opinion on Rehearing 19A-CR-850 | June 5, 2020                      Page 1 of 4
      Petition for Rehearing at pp. 4, 7. We grant Pedraza’s petition for rehearing for

      the limited purpose of making a point of clarification. In all other respects,

      Pedraza’s petition for rehearing is denied.


[2]   Pedraza first argues that our opinion contains factual misstatements. Our

      review of the record does not support Pedraza’s argument. There is evidence in

      the record to support the factual statements at issue, and Pedraza’s argument is

      merely a request to reweigh the evidence, which we cannot do. Beasley v. State,

      46 N.E.3d 1232, 1235 (Ind. 2016).


[3]   Next, we write briefly to clarify our factual recitation regarding the

      circumstances of Pedraza’s Miranda waiver. Although Pedraza’s challenge to

      our factual recitation is not dispositive, 1 clarification is necessary with respect to

      our statement in paragraph 29 as follows:




      1
        Pedraza maintains that his Miranda waiver was neither knowing nor voluntary because, despite Pedraza’s
      multiple requests, Investigator Mullins did not tell Pedraza what charges were pending against him at the
      time of the custodial interrogation. We did not find, and Pedraza did not cite, any compelling support for his
      argument that Investigator Mullins was required to recite the specific charges against him. Nor did we find
      support for Pedraza’s contention that Investigator Mullins’ failure to recite the specific charges rendered
      Pedraza’s Miranda waiver not knowing or involuntary.

      In Burgans v. State, 500 N.E.2d 183, 185 (Ind. 1986), Burgans argued that his waiver and confession were not
      voluntarily and intelligently made because the police did not advise, before commencing custodial
      interrogation, that Burgans could face the death penalty. In finding a valid Miranda waiver, our Supreme
      Court reasoned:

            The legal standard to be applied to determine whether an accused has voluntarily waived his
            rights is whether, looking at all the circumstances, the confession was free and voluntary, and
            not induced by any violence, threats, promises or other improper influences.


            The record is devoid of any suggestion that police resorted to physical or psychological pressure
            to elicit the confession. Nor is there any question about appellant’s comprehension of the full


      Court of Appeals of Indiana | Opinion on Rehearing 19A-CR-850 | June 5, 2020                       Page 2 of 4
               The record reveals that, before Pedraza waived his Miranda
               rights, he asked why he was being interviewed, and Investigator
               Mullins replied: “It’s got everything to do with Frederickson
               [Street]”; and “[w]e’ve got information that you were out there
               that night . . . .” See Tr. Exhibits Vol. p. 177, State’s Ex. 129.


      Pedraza v. State, No. 19A-CR-850, slip. op. at 13 (Ind. Ct. App. Mar. 30, 2020).


[4]   Pedraza’s time-stamped video statement proceeded as follows:


               1:25 2-1:51       Investigator Mullins recites the Miranda advisement.


               1:52              Pedraza indicates that he understands.


               2:05-2:19         Investigator Mullins reads from the written Miranda
                                 waiver form.


               2:21              Pedraza indicates that the recitals that Investigator
                                 Mullins read to Pedraza are true.




             panoply of rights set out in the Miranda warnings and of the potential consequences of a
             decision to relinquish them.


             Appellant’s decision not to rely on his rights was uncoerced, he at all times knew he could stand
             mute and request a lawyer. He was aware of the State’s intention to use his statements to secure
             a conviction. We therefore find the waiver is valid as a matter of law. The trial court did not err
             by admitting appellant’s confession.
      Burgans, 500 N.E.2d at 185; see Armour v. State, 479 N.E.2d 1294 (Ind. 1985) (“Miranda does not require an
      accused be informed of the penal consequences or the specificity of charges.”); see also Douglas v. State, 481
      N.E.2d 107, 112 (Ind. 1985) (“. . . [A]ny alleged deficiencies regarding this type of discrete information does
      not render a confession involuntary.”).

      2
        For reference, we denote, for each event, the corresponding minute and second mark in the eleven minute
      and forty-six seconds-long video interview. For instance, “1:25” refers to the “1 minute, 25 second” mark in
      the video interview.

      Court of Appeals of Indiana | Opinion on Rehearing 19A-CR-850 | June 5, 2020                         Page 3 of 4
              2:41              Investigator Mullins gives Pedraza the written
                                Miranda waiver form to sign.


              2:43              Pedraza signs the Miranda waiver.


              2:53              Investigator Mullins asks Pedraza why Pedraza
                                believes he is in custody.


              3:05              Investigator Mullins replies that the interrogation
                                pertains to the Frederickson Street incident.
                                (Mullins reiterates the same at 3:45).


              3:53              Pedraza replies that his childhood friend, Bethel,
                                died in the Frederickson Street incident.


[5]   Accordingly, we write to clarify that Investigator Mullins referred to

      Frederickson Street approximately twenty seconds after Pedraza signed the

      Miranda waiver. 3 In all other respects, our memorandum decision is affirmed.


      Najam, J. and Vaidik, J., concur.




      3
       Paragraph 18 of our memorandum decision correctly recounts the sequence of events as they occurred
      during Pedraza’s custodial interrogation.

      Court of Appeals of Indiana | Opinion on Rehearing 19A-CR-850 | June 5, 2020                  Page 4 of 4